Citation Nr: 1009984	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-34 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to November 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.


FINDING OF FACT

A cervical spine disability had its onset during active 
service.


CONCLUSION OF LAW

A cervical spine disability was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In this case, post-service medical treatment records show 
that the Veteran had been diagnosed as having cervicalgia and 
small disc protrusions at C2-3 and C5-6.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, has been met.  See 
Hickson, 12 Vet. App. at 253.  

After a careful review of the record, the Board finds that 
the evidence supports the Veteran's claim of entitlement to 
service connection for a cervical spine disability.  

Service treatment records dated in November and December 2004 
indicate complaints of upper back pain and spasm.  December 
2004 x-rays showed straightening of the normal cervical 
lordosis.  In addition, a November 2006 separation 
examination revealed bilateral shoulder muscle spasm with 
episodic neck pain.  

Following service, the Veteran was afforded a VA examination 
in February 2007.  At that time, she complained of constant 
pain across the shoulder blades and neck, which was 
aggravated by lifting, driving, or putting on clothes.  She 
stated that during service, she worked in the supply 
department and had to engage in considerable lifting 
activity.  She began having muscle spasms in the shoulders 
and neck in 2004, for which she received treatment during 
service.  Following a physical examination, which included an 
unremarkable x-ray, the Veteran was diagnosed as having 
cervicalgia without evidence of osteoarthritis.  

The Veteran's private treatment records contain a March 2008 
magnetic resonance imaging (MRI) report showing small disc 
protrusions at C2-3 and C5-6 without evidence of cord 
compression or central canal stenosis.   

Again, the service treatment records indicate complaints of 
pain and spasm of the upper back, which involves the cervical 
spine area.  Moreover, the Board finds the Veteran to be a 
credible historian, as the lifting activity she reports is 
consistent with the types and circumstances of her service.  
38 U.S.C.A. § 1154(a).  Additionally, she is competent to 
report her continued observable neck symptoms.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  

Therefore, in light of the in-service treatment, the report 
of bilateral episodic neck pain at separation, the Veteran's 
credible history given during the VA examination, and the 
diagnosis of a cervical spine condition only a few months 
following separation, the evidence is at least in equipoise 
as to whether the Veteran's current cervical spine disability 
was incurred during service.  Accordingly, service connection 
is warranted.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

Notice and Assistance

The Board notes that the duty to notify and assist has been 
met to the extent necessary to grant the claim for service 
connection for a cervical spine disability.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Thus, 
there is no prejudice to the Veteran in deciding her claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


ORDER

Service connection for a cervical spine disability is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


